DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “wherein an nth shift register of the shift registers comprising” in line 2. This is grammatically incorrect. The Examiner suggests --wherein an nth shift register of the shift registers comprises [[comprising]]--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
nth gate signal-- in line 5 and --[[the]] said nth gate signal-- in line 8.
Claim 2 recites “The gate driving circuit of claim 1, further comprising:” in line 1. Claim 2 depends from claim 1, wherein each and every claim limitation in the body of claim 1 is drawn to an nth shift register. It is unclear whether the limitations recited in claim 2 are drawn to features of an nth shift register, or whether the limitations recited in claim 2 may be drawn to features of shift registers other than the nth shift register.
Claim 6 recites “the pull-down circuit further comprises: a first transistor … and a second transistor” in lines 1-6. This is inconsistent with the transistor numbering appearing in the disclosure. See Fig. 3, for example, which shows that pull-down circuit 320 comprises second transistor T2 and third transistor T3, but shows first transistor T1 as part of driving circuit 310.
Similar recitations of “the first transistor” and “the second transistor” in claim 10 are similarly inconsistent with the transistor numbering appearing in the disclosure.
Claim 7 recites “the pull-up circuit further comprises: a first transistor … and a second transistor”. This is inconsistent with the transistor numbering appearing in the disclosure. See Fig. 3, for example, which shows that pull-up circuit 330 comprises fourth transistor T4 and fifth transistor T5, but shows first transistor T1 as part of driving circuit 310 and second transistor T2 as part of pull-down circuit 320.
Claim 8 recites “the regulator circuit further comprises: a first transistor … a second transistor … and a third transistor”. This is inconsistent with the transistor th transistor T7, 8th transistor T8, and 9th transistor T9, but shows first transistor T1 as part of driving circuit 310, and 2nd-3rd transistors T2 and T3 as part of pull-down circuit 320.
Other pending claims are indefinite by virtue of dependency from at least one indefinite claim.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims: The closest art of record is Hsu et al (US 20120008731 A1). Hsu et al shows 
a driving circuit 10, electrically coupled to a output terminal OUT(n) and a first node Q(n), wherein the driving circuit 10 is configured to receive a first clock signal CK2 and is configured (see configuration in Fig. 4a, for example) to output (“When the level of the node Q(n) is higher than the turn-on voltage of the transistor switch T9, the clock signal CK2 may be transmitted to the output end OUT(n) via the conducting transistor switch T9 for supplying the gate driving signal GS(n)” [0025]) a gate signal GS(n) according to the first clock signal CK2; and 
a pull-down circuit 30, wherein the pull-down circuit is configured to receive a (n-m)th gate signal and a (n+m)th gate signal, and is configured to pull down the first node Q(n) (see Fig. 
The pull-down circuit 30 of Hsu et al is not electrically coupled to the output terminal, and does not pull down the gate signal to a low voltage level according to one of the (n-m)th gate signal and the (n+m)th gate signal.

Conclusion
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                    
                                                                                                                                                                                    03/05/2022